Citation Nr: 1341066	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  13-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition to include dementia.

3.  Entitlement to service connection for a kidney disorder, also claimed as a urinary disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Whether new and material evidence has been received to reopen service connection for syphilis.

6.  Whether new and material evidence has been received to reopen service connection for prostate cancer.

7.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

8.  Whether new and material evidence has been received to reopen service connection for a heart disorder.

9.  Whether new and material evidence has been received to reopen service connection for hypertension.

10.  Whether new and material evidence has been received to reopen service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1955 to May 1958.  The Veteran's surviving spouse is the appellant in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection and claims to reopen previously denied clams for service connection.  The Veteran appealed the denials in this decision, and the matter is now before the Board.

During the pendency of his appeal, the Veteran passed away, and in June 2012 the appellant requested to continue the Veteran's appeal.  Where a claim is pending at the time of a veteran's death, a request for substitution may granted when filed within one year after the date of a veteran's death by "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  Unlike matters regarding accrued benefits claims that are limited to the evidence of record at the time of a veteran's death, a substitute claimant is able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  Here, a reading of the December 2012 statement of the case reveals that the RO has determined that the appellant is eligible to act as a substitute claimant.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system include VA treatment records and a transcript of the appellant's hearing before the undersigned.  All documents within the Virtual VA paperless claims processing system have been considered as part of the present appeals.  



FINDINGS OF FACT

1.  While the Veteran was exposed to noise during service, bilateral hearing loss was not incurred in service, did not manifest to a compensable degree within one year of service, and is not otherwise related to service.

2.  An acquired psychiatric disorder, to include dementia, was not incurred in service and is not otherwise related to service.

3.  The Veteran did not sustain a disease or injury related to the kidneys or urinary system in service, and neither a kidney disorder nor a urinary disorder is related to service.

4.  The Veteran did not sustain a disease or injury related to the eyes in service, and no eye disorder is related to service.

5.  In a September 2010 decision, the RO denied service connection for syphilis.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the September 2010 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for syphilis.

6.  In a September 2010 decision, the RO denied service connection for prostate cancer.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the September 2010 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for prostate cancer.

7.  In a September 2010 decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the September 2010 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for diabetes mellitus.

8.  In a September 2010 decision, the RO denied service connection for a heart disorder.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the September 2010 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for a heart disorder.

9.  In an April 2008 decision, the RO denied service connection for hypertension.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the April 2008 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for hypertension.

10.  In a September 2010 decision, the RO denied service connection for a seizure disorder.  The Veteran did not file an appeal, and the decision became final.  The evidence associated with the claims file subsequent to the September 2010 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's claim of service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  An acquired psychiatric disorder was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1131, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).

3.  A disorder of the kidneys or urinary tract system was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1131, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).

4.  A disorder of the eyes was not incurred in service, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1113, 1131, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).

5.  The September 2010 rating decision denying service connection for syphilis, prostate cancer, diabetes mellitus, a heart disorder, and a seizure disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

6.  Evidence received since the September 2010 rating decision is not new and material to reopen a claim of service connection for syphilis, prostate cancer, diabetes mellitus, a heart disorder, or a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The April 2008 rating decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

8.  Evidence received since the April 2008 rating decision is not new and material to reopen a claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in October 2011, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and discussed the types of potentially relevant evidence that the appellant may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim"). 

It has been established that the Veteran's records are "fire-related," indicating that some service treatment records may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Although the Veteran's service treatment records have been lost to a fire, VA has satisfied its duty to assist by acquiring records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA audiological examination in March 2012, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Following his death, the Veteran's claims file was reviewed by a VA examiner again in October 2012 to consider the matter of any potential residuals of a claimed in-service syphilis infection.  

The Veteran was not supplied a VA examination with respect to an acquired psychiatric disorder, a kidney disorder, or a bilateral eye disorder.  However, as the evidence shows that there was no in-service disease or injury related to these claimed disorders, the duty to assist does not include the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Claims to Reopen

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for syphilis, prostate cancer, diabetes mellitus, a heart disorder, hypertension, or a seizure disorder. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In an April 2008 decision, service connection for hypertension was denied, and in a September 2010 decision, service connection for syphilis, prostate cancer, diabetes mellitus, a heart disorder, and a seizure disorder were denied.  The Veteran did not timely appeal from these denials, and they became final.

Claims to Reopen Service Connection for Syphilis, Prostate Cancer, Diabetes Mellitus, a Heart disorder, Hypertension, and a Seizure Disorder

At the time of the prior denials of service connection for prostate cancer, diabetes mellitus, a heart disorder, hypertension, and a seizure disorder in April 2008 and September 2010, service connection for these disorders was denied due to a lack of evidence showing onset during  service or for many years after service, and a lack of evidence showing any connection to service.  Furthermore, the evidence of record showed that none of the claimed disorders manifest to a compensable degree within one year of separation.

Since the prior final denials, documents added to the claims file include numerous duplicate post-service treatment records which were previously considered and thus are not "new."  Some of the post-service treatment records added to the claims file were not previously before VA and thus represent "new" evidence.  None of these records, however, indicate an in-service onset of prostate cancer, diabetes mellitus, a heart disorder, hypertension, or a seizure disorder.  Furthermore, none of the newly added records include evidence of that any claimed disorder manifest to a compensable degree within one year of service or is otherwise related to service.  Because the newly added records do not tend to establish a previously unestablished fact necessary to substantiate the Veteran's claims of service connection, these records are not "material," and thus cannot serve as a basis to reopen one or more of the Veteran's claims.

The Board has considered whether newly added lay statements from the Veteran and the appellant may constitute new and material evidence to reopen one or more of the service connection claims related to prostate cancer, diabetes mellitus, a heart disorder, hypertension, or a seizure disorder.  Specifically, in newly added testimony from the appellant, she contends that the above-claimed disorders were secondary to in-service syphilis.  Such contention is not new, however, as the Veteran had previously made similar contentions in April 2010. 

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for prostate cancer, diabetes mellitus, a heart disorder, hypertension, or a seizure disorder.  The preponderance of the evidence is against the claims to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claim to Reopen Service Connection for Syphilis

At the time of the prior September 2010 decision denying service connection for syphilis, the evidence included the Veteran's statements that he was treated for syphilis during service while stationed in Germany.  Post-service records included an April 1983 SSA neurological and psychiatric examination in which the Veteran endorsed that syphilis was treated with penicillin during service.  The Veteran's claim was denied because of a lack of evidence showing any persisting residuals.

Since the time of the prior denial, additional records added to the claims file include duplicates of post-service treatment records previously before VA.  Having previously been considered by VA, these records are not "new" and thus cannot serve to reopen the Veteran's claim.  Also added to the claims file are new VA and private treatment records which continue to show no persisting residuals of in-service syphilis.  Thus, although "new," because these records do not tend to establish a previously unestablished element of the Veteran's claim, they are not "material" such to reopen the claim of service connection for syphilis.

Also added to the record since the prior final denial is testimony from the appellant contending that residuals of Veteran's in-service syphilis include numerous other medical disorders.  Previously of record was an April 2010 statement in support of his claim in which, the Veteran indicated that while being treated for syphilis in Germany, he was told by a doctor there that "it would always be in [his] bloodstream," and that certain medical complications "could be expected."  The Board finds that the appellant's testimony to the same effect is not "new" as it is merely a restating of a contention previously of record. 

Accordingly, the Board finds that since the prior final denial, new and material evidence has not been added to the record to reopen a claim of service connection for syphilis.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An organic disease of the nervous system, including sensorineural hearing loss, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  While none of the foregoing "presumptive" provisions are applicable to the Veteran's other claimed disorders relating to the eyes, kidney, and an acquired psychiatric disorder, service connection for these disorders may still be established on a direct or secondary basis where the evidence warrants such establishment.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Bilateral Hearing Loss

The appellant contends that the Veteran's post-service hearing loss is related to service.  Specifically, in a September 2011 the Veteran had stated that during service he was a demolition specialist and was not provided with "adequate hearing protection" while at Fort Knox, Kentucky and in Germany.  The Veteran's service treatment records are not available for review, however his DD-214 confirms that his primary military occupational specialty was that of combat engineer.  VA recognizes that the Veteran's noise exposure was "highly probable" given his military occupational specialty.

Post-service records confirm that the Veteran had bilateral sensorineural hearing loss at the time of his death.  However, neither the Veteran nor the appellant has contended that hearing loss began during service, only that the Veteran was exposed to loud noises.  Furthermore, neither the Veteran nor the appellant has contended that hearing loss was compensably disabling within one year of separation from service.  Rather, the Board finds that hearing loss began many years after service and is not related to service.

On audiological evaluation in September 1981, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
15
20
LEFT
0
5
0
20
30

For the purposes of this claim, the threshold for "normal" hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  Thus, even more than 20 years after separation from service the Veteran's hearing, while not normal, did not reach the level of a disability for VA purposes.

VA examination in March 2012, which included audiometric testing, confirmed bilateral sensorineural hearing loss to a disabling degree.  The VA examiner opined that the Veteran's sensorineural hearing loss was not related to service because it onset well after service.  Specifically, the examiner noted that testing in 1981 showed that the Veteran's hearing was "within normal limits" for medical purposes, and thus his hearing would also have been within normal limits prior to that date.  Hence hearing loss did not onset until many years after service and was unrelated to service.

With regard to the Veteran and appellant's contentions that bilateral hearing loss is related to service, such contentions are not competent.  Although hearing loss itself is capable of lay observation, linking hearing loss to in-service noise exposure many decades prior is well beyond lay competence.  Thus, lay testimony and statements regarding such a nexus are of less probative value than the competent and well-reasoned conclusion of the VA examiner.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Board finds that an acquired psychiatric disorder was not incurred in service and did not onset until many years after separation.  The Veteran's service treatment records are not available for review, however neither the Veteran nor the appellant have endorsed an in-service onset of an acquired psychiatric disorder.  In lay statements and testimony the Veteran and the appellant also contended that an acquired psychiatric disorder is related to in-service syphilis.  Regardless of the competency of such statements, because syphilis is not service connected entitlement to service connection for an acquired psychiatric disorder as secondary to syphilis cannot be established.

During her hearing before the undersigned the appellant testified that the Veteran had been "bothered" by an in-service incident in which he was ordered to kill five to six individuals.  The Board has considered this testimony, and while the incident may have occurred, it does not establish an in-service onset of acquired psychiatric symptoms.  To that end, the record contains numerous mental health treatment records dating back more than three decades and in none of these records has the Veteran mentioned such an incident.  While silence itself cannot be considered as negative evidence, silence can be weighed against lay testimony if the alleged "injury" or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7)).

Post-service treatment records show that in the 1970s the Veteran was treated for memory loss and nervousness, including a 1978 VA treatment record in which the Veteran endorsed three to four years of progressive memory impairment.  Thus, the record shows that symptoms of an acquired psychiatric disorder onset in the 1970s.  Psychiatric symptoms continued until the Veteran's death and included treatment from 2001 to 2005 for major depressive disorder with psychotic features.  In a September 2011 VA mental health record, the Veteran also endorsed hospitalizations in the 1980s related to psychiatric symptomatology.  In September 2011, diagnoses included mixed, moderate dementia, and a history of major depressive disorder with psychotic features.  A delusional disorder was ruled out.

The Board finds that an acquired psychiatric disorder was not related to service.  Other than the non-competent lay assertions of the Veteran and the appellant that an acquired psychiatric disorder is related to service, the record includes no evidence of such a connection.  Rather, the record shows that there was no in-service disease, event, or injury related to an acquired psychiatric disorder, that acquired psychiatric symptoms did not manifest until more than ten years after separation, and that an acquired psychiatric disorder is not related to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Kidney Disorder

The Veteran and the appellant have contended that a kidney disorder, also claimed as a urinary disorder, was related to service.  Specifically they have claimed that such a disorder is related to the Veteran's in-service syphilis.

The Board finds that a kidney disorder was not incurred in service.  Service treatment records are not available for review, however neither the Veteran nor the appellant have alleged an in-service onset or symptoms.

The Board finds that the Veteran had numerous kidney and urinary disorders following separation.  Post-service treatment records show treatment for mild urethral stricture, bulbous urethra and chronic prostatic urethritis in 1975.  Also, 1975 treatment notes show the Veteran had become incontinent of urine with nocturnal urge - symptoms which "could be related to [a] neurological problem."  A VA examiner in October 2012, in opining that the Veteran did not have any post-service residuals of in-service syphilis, commented that post-service urethral strictures were of an unknown cause - which by implication includes having not been caused by acquired psychiatric disorder.

The Board finds that the Veteran did not have a kidney or urinary disorder which was related to service.  The evidence shows that the any referable symptomatology did not have their onset until many years after service and was not related to in-service syphilis, or otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Eye Disorder

Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

The Veteran and the appellant have contended that a bilateral eye disorder was related to in-service syphilis.  The Board finds that a bilateral eye disorder was not incurred in service, and no eye disorder manifest until many years after service.  The Veteran's service treatment records are not available for review, however neither the Veteran not the appellant have indicated that the Veteran had any in-service eye disorder or symptomatology.

Post-service records indicate that in February 1975 the Veteran had no symptomatology referable to any visual change, diplopia, or eye pain.  There is some evidence of conjunctivitis and refractive error in 1983 and 1984, and according to a VA treatment note of September 2011, the Veteran underwent cataract extraction eight to ten years prior.  On treatment in September 2011, both of the Veteran's eyes were pseudophakic - per the noted cataract extraction.

The Board finds that the Veteran did not have a bilateral eye disorder related to service.  While the Veteran and the appellant have contended that the Veteran's in-service syphilis caused a bilateral eye disorder, a VA examiner in October 2012 opinioned that the Veteran had no residuals of in-service syphilis.  The Board finds the competent opinion of the VA examiner to be more probative than the lay contention of the Veteran and the appellant.  Thus, the weight of the evidence indicates that the Veteran did not have an in-service eye disorder, no eye disorder manifest until many years after service, and there was no connection between service and any post-service eye disorder.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for an acquired psychiatric disorder, to include dementia, is denied.

Service connection for a disorder of the kidneys or urinary system is denied.

Service connection for a bilateral eye disorder is denied.

New and material evidence having not been received, the appeal to reopen service connection for syphilis is denied.

New and material evidence having not been received, the appeal to reopen service connection for prostate cancer is denied. 

New and material evidence having not been received, the appeal to reopen service connection for diabetes mellitus is denied. 

New and material evidence having not been received, the appeal to reopen service connection for a heart disorder is denied.  

New and material evidence having not been received, the appeal to reopen service connection for hypertension is denied.  

New and material evidence having not been received, the appeal to reopen service connection for a seizure disorder is denied. 





______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


